The offense is swindling; the punishment, a fine of $25.
The caption fails to show when the term of court at which appellant was tried commenced. This defect requires a dismissal of the appeal.
The appeal must also be dismissed because of a defective recognizance. The copy of the recognizance embraced in the transcript fails to show that appellant has been convicted of any offense. Art. 831, C. C. P., sets out the proper form of *Page 296 
recognizance in misdemeanor cases when an appeal is taken to the Court of Criminal Appeals.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.